Citation Nr: 0024500	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-08 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1968 to June 
1970.

An RO rating decision in August 1972 denied the veteran's 
claim for service connection for a nervous condition, on the 
basis that a nervous condition was not shown by the evidence 
of record.

An RO rating decision in April 1983 denied the veteran's 
claim for service connection for a nervous condition to 
include PTSD, on the basis that there was no evidence that 
the veteran served in combat in Vietnam and there was no 
evidence of any objective stressor or other symptomatology to 
support a diagnosis of PTSD. The veteran was notified of this 
decision, and he did not appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1998 RO rating decision that denied service 
connection for PTSD.  The veteran submitted a notice of 
disagreement in January 1999, and the RO issued a statement 
of the case in March 1999.  The veteran submitted a 
substantive appeal in May 1999.


FINDINGS OF FACT

1.  By an unappealed RO rating decision of 1983, service 
connection for a nervous condition to include PTSD was 
denied.

2.  Some of the evidence received since the 1983 RO denial of 
service connection for a nervous condition to include PTSD 
has not previously been submitted to VA, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
conjunction with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran has submitted competent evidence tending to 
show the occurrence of stressors in service, current 
disability due to PTSD, and a link between the PTSD and the 
in-service stressors.


CONCLUSIONS OF LAW

1.  The unappealed 1983 RO decision, denying service 
connection for a nervous condition to include PTSD, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (1999).

2.  Evidence submitted since the unappealed 1983 RO decision 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(1999).

3.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen
the Claim for Service Connection for PTSD.

A.  Factual Background

The veteran had active service from September 1968 to June 
1970, including service in Vietnam from June 1969 to June 
1970.

Service medical records at the time of the veteran's 
enlistment examination and at separation reveal normal 
neurologic and psychiatric systems.

The evidence of record at the time of the 1983 RO decision 
consisted primarily of service medical records; VA hospital 
records in 1980, showing a diagnosis of personality disorder; 
VA outpatient treatment records for mental health counseling 
in 1981 and 1982; and a report of a 1983 VA examination, 
showing a diagnosis of PTSD.

Evidence submitted since the 1983 RO decision includes VA 
outpatient treatment records for mental health counseling 
from 1988 to 1993; 1998 medical statements from the veteran's 
treating physician, noting that the veteran's PTSD was due to 
his experiences in Vietnam; a report of a 1998 VA 
examination, showing a diagnosis of PTSD; non-VA treatment 
records for mental health counseling in 1998 and 1999; 
testimony of the veteran in 1999, describing his Vietnam 
experiences; and a statement from the veteran in 2000, 
describing stressors in Vietnam.

B.  Legal Analysis

An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.302.  The question now 
presented is whether new and material evidence has 
been submitted since the RO's adverse 1983 decision, denying 
service connection for PTSD, to permit reopening of the 
claim.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1993); 
Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Prior to the 1983 RO rating decision, there was no objective 
evidence of a stressor in service to support a diagnosis of 
PTSD, and there was no other basis to support an award of 
service connection.  The evidence added to the record after 
the 1983 RO rating decision includes testimony of the veteran 
as to in-service stressors; a statement by the veteran's 
treating physician that the veteran's PTSD is due to his 
experiences in Vietnam; and a diagnosis of PTSD.  The Board 
finds that the evidence added to the record provides a more 
complete picture of the circumstances surrounding the origin 
of the veteran's PTSD and a causal nexus to service. This 
evidence must be considered to fairly evaluate the merits of 
the claim.  Hence, the evidence is "new and material."

As new and material evidence has been submitted since the 
April 1983 RO rating decision, the application to reopen the 
claim for service connection for PTSD is granted.

II.  Whether the Claim as Reopened is Well Grounded

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met, and 
VA is obligated under 38 U.S.C. § 5107(a) to assist the 
veteran in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim, as reopened, is well grounded; that is, that 
the claim is plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza, 
7 Vet. App. at 506.  Where the determinative issue involves 
medical causation or etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required. Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  

Service connection for PTSD requires the presence of 3 
elements.  There must be medical evidence diagnosing PTSD; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed stressor occurred.  38 C.F.R. 
§ 3.304(f) (1999).  

In this case, a report of VA examination in 1998 shows a 
diagnosis of PTSD. For purposes of well-groundedness, this 
evidence tends to show current disability due to PTSD.  In 
addition, the examiner related the veteran's examination to 
certain experiences in service.  

Testimony and statements of the veteran in the claims folder 
are to the effect that he was exposed to mortar and rocket 
fire about every other night while stationed in Pleiku for 
seven months and while stationed in Quin-yahn for five 
months.  The veteran testified to one incident where a rocket 
hit the room where the veteran was sleeping and knocked him 
to the floor.  The 1998 medical statement by the veteran's 
treating physician indicates that the veteran's PTSD is due 
to his experiences in Vietnam.  The veteran also reported 
serving as a radio-teletype operator for a military police 
battalion, and that he accompanied convoys through the Miang 
Yang Pass between Pleiku and AnKhe. The veteran's DD Form 214 
indicates that his military occupational specialty (MOS) was 
that of a radio-teletype operator.  The record does not show 
that the veteran actually participated in combat. 
Nevertheless, for purposes of well-groundedness, the evidence 
of record is presumed true and is sufficient corroborating 
evidence as to the in-service occurrence of stressors, and 
tends to show a causal nexus.

In light of this evidence, the Board finds that the veteran 
has presented a plausible claim for service connection for 
PTSD.  As such, the claim is well grounded.


ORDER

The claim for service connection for PTSD is reopened by new 
and material evidence and is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Having found that the veteran's claim is well grounded does 
not end the Board's inquiry; rather, in this case, it places 
upon VA the duty to assist the veteran in the development of 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 82 (1990).

The veteran testified at a hearing in August 1999 that he has 
not worked since November 1997, and that he was in receipt of 
Social Security disability benefits.  Reports of medical 
evaluations of the veteran that were used by SSA to award 
disability benefits have not been obtained, and they should 
be.  The United States Court of Appeals for Veterans Claims 
has held that when VA is put on notice of the existence of 
relevant SSA records, VA must seek to obtain those records 
before proceeding with the appeal.  Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).

The reports of the veteran's VA examinations in March 1983 
and in July 1998 show a diagnosis of PTSD.  Together, this 
evidence shows a clear diagnosis of PTSD that warrants 
further development in this case to determine whether the 
veteran meets the eligibility requirements to establish 
service connection for this disorder.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Where, however, VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).
 
As noted above, the evidence currently of record does not 
show that the veteran participated in combat, and additional 
evidence should be obtained from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) in order to 
determine whether the veteran is a combat veteran and to 
attempt to corroborate his claimed stressors while in 
Vietnam.  M21-1, Part III, par. 5.14b.

Regarding his stressors, the Board notes that, to date, the 
veteran's descriptions of having experienced stressors in 
Vietnam have been vague and extremely general.  The veteran's 
descriptions did not include any specific names, locations, 
or dates regarding these claimed events.  Prior to attempting 
stressor verification, the RO should, once again, request 
from the veteran a statement containing as much detail as 
possible regarding the stressors to which he asserts he was 
exposed during service.  He should be asked to provide 
specific details of the claimed stressful events during 
service, such as dates, locations, detailed descriptions of 
the events, his service units at the time of the stressors, 
and the duty assignments, full names and any other 
identifying information concerning other individuals involved 
in the stressor events.  He should be notified that this 
information is critical to the attempted verification of his 
claimed stressors.  The Board emphasizes, for the veteran's 
benefit that, while he has reported experiencing stressor 
events, he has been very vague in the details of these 
reported incidents, either failing to identify individuals 
involved, or failing to give significant information 
regarding the dates, locations, and units involved in the 
claimed events.  This is particularly why the veteran should 
be informed of the need for additional information.

However, regardless of the veteran's response, the RO should 
then specifically summarize any information obtained from the 
veteran pursuant to this remand and also all information 
previously obtained regarding his claimed stressors, and this 
information, as well as copies of the veteran's DD Form 214 
and DA Form 20 (which has yet to be associated with the 
veteran's claims folder), should be forwarded to the USASCRUR 
for verification of his claimed stressors.  Specifically 
requested should be unit histories regarding the veteran's 
assigned units during his service in Vietnam.

After the above development has been completed, the RO should 
determine whether the veteran engaged in combat with the 
enemy and, if not, whether there is credible supporting 
evidence that the claimed stressor or stressors actually 
occurred.  If so, then, and only then, the veteran should be 
scheduled for a medical examination to determine the 
sufficiency of the stressor(s) and whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.  The RO should specify to the examiner precisely what 
stressor(s) have been credibly supported by the record, and 
the medical examiners must be instructed that only those 
events may be considered in determining whether stressor(s) 
to which the veteran was exposed during service were of 
sufficient severity as to have resulted in current 
psychiatric symptoms.

In this regard, the Board notes that, although there is 
medical evidence of record indicating that the veteran has a 
diagnosis of PTSD, it is unclear what stressor event(s) were 
relied upon in making the diagnosis of PTSD.  If the veteran 
does undergo an examination, the examiner should determine 
his current neuropsychiatric diagnosis, if any, and it is 
also important that the examiner address the etiological 
relationship of any diagnosed disorder to the veteran's 
service.

In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO should ask the veteran to 
submit a detailed list of all sources (VA 
and non-VA) of evaluation and treatment 
for PTSD since 1998.  Names and addresses 
of the medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and request copies of the 
records not already in the file.

2.  The RO should obtain copies from the 
Social Security Administration of the 
medical records used as a basis to award 
disability benefits to the veteran.

3.  The veteran should also once again be 
asked to specify, in as detailed a 
fashion as possible, the circumstances 
surrounding the claimed stressor 
incident(s) which reportedly occurred in 
Vietnam. He should specify, to the extent 
possible, the location and date of each 
event identified, the unit to which he 
was assigned at the time, and the full 
names of other individuals participating, 
if known, in addition to any other 
identifying information which may be 
relevant.  The veteran should be informed 
that the information is necessary to 
obtain supportive evidence and that 
failure to respond may result in an 
adverse determination.  The veteran's 
response should be associated with the 
claims folder.

4.  Regardless of the veteran's response, 
the RO must then review the entire file, 
including the veteran's previous 
statements and testimony regarding 
stressors and any additional information 
submitted by the veteran or otherwise 
obtained pursuant to this remand, and 
prepare a summary of all the veteran's 
claimed stressors for submission to the 
USASCRUR at the appropriate address.  A 
copy of the veteran's DD Form 214 and DA 
Form 20 or equivalent service documents 
(which should first be associated with 
the claims folder) should be sent with 
the summary of the claimed stressors to 
the USASCRUR, and that organization 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.

5.  After the above development, the RO 
should determine whether there is 
credible supporting evidence of the 
claimed stressor or stressors to support 
the diagnosis of PTSD due to service.  
This determination should reflect 
consideration of the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) and 
38 C.F.R. § 3.304(f) (1999).  

6.  If, and only if, the RO determines 
that the record credibly supports a 
stressor to support the diagnosis of 
PTSD, the RO should schedule a VA 
psychiatric examination.  The 
psychiatrist should state whether the 
veteran meets the diagnostic criteria of 
DSM-IV to support the diagnosis of PTSD; 
and whether there is a nexus between the 
PTSD and one or more of the credibly 
supported in-service stressors identified 
by the RO.  The psychiatrist should 
support all opinions with a discussion of 
medical principles as applied to the 
medical evidence in this case.  In order 
to assist the examiner in providing the 
requested information, the claims folder 
must be made available to the 
psychiatrist for review prior to the 
examination.

7.  The RO should then review the 
veteran's claim for service connection 
for PTSD, including making a 
determination as to whether the veteran 
engaged in combat with the enemy.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	William Harryman
	Acting Member, Board of Veterans' Appeals



 



